NUMBER 13-14-00332-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI C EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY,                                          Appellant,

                                           v.

AMIR TURCIOS,                                                                Appellee.


                 On Appeal from the County Court at Law No. 7
                          of Hidalgo County, Texas.


                                         ORDER
                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

      This cause is before the Court on appellee’s third unopposed motion for extension

of time to file the brief. This Court has previously granted appellee two extensions for

the filing of appellee’s brief in this cause. The appellee’s current deadline for filing

appellee’s brief is February 23, 2015.
       The Court, having fully examined and considered appellee's third motion for

extension of time to file the brief, is of the opinion that, in the interest of justice, appellee's

motion for extension of time to file the brief should be granted.

       Appellee’s third motion for extension of time to file the brief is hereby granted, and

the Honorable Joseph A. Connors III, counsel for appellees, is hereby ORDERED to file

the appellee’s brief with this Court on or before April 30, 2015. No further extensions will

be granted in this matter.



                                                                            PER CURIAM

Delivered and filed
The 20th day of March, 2015.




                                                2